 

Exhibit 10.1

 

AMENDMENT NUMBER TWO

TO LEASE BETWEEN

FOURTH AVENUE LLC

AND

NEUROMETRIX, INC.

 

THIS AMENDMENT made this June 6, 2012 (this “Amendment”) between Fourth Avenue
LLC, a Massachusetts limited liability company having offices at One Gateway
Center, Newton, Massachusetts (“Landlord”) and NeuroMetrix, Inc., a
Massachusetts corporation, with offices located in Waltham, Massachusetts
(“Tenant”).

 

WITNESSETH THAT,

 

WHEREAS, by Lease dated October 18, 2000, (as may be amended from time to time,
the “Lease”), Landlord demised and leased to Tenant approximately 30,000
rentable square feet in Landlord’s single-story office building commonly
referred to as 62 Fourth Avenue in Waltham, Massachusetts (the “Building”).

 

WHEREAS, by an Amendment Number One to Lease dated February 1, 2008 (“Amendment
Number One”), the Term was extended through March 31, 2013.

 

WHEREAS, the Landlord and Tenant desire to amend the Lease as follows.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Landlord and Tenant agree that the Lease shall be and hereby is amended in the
following respects:

 

1.All capitalized terms not otherwise modified or defined herein shall have the
same meanings as are ascribed to them in the Lease. All references in the Lease
to the “Lease” or “this Lease” or “the Lease” or “herein” or “hereunder” or
similar terms or to any section thereof shall mean the Lease, or such section
thereof, as amended by Amendment Number One and this Amendment.

 

2.The definition of the defined term “Term Expiration Date:” in Article 1.0,
“REFERENCE DATA” shall be amended to read as follows:

 

“March 31, 2014”

 

3.With respect to the period of time beginning October 1, 2012 and ending March
31, 2014, the Annual Base Rent shall be in accordance with the following table:

 

Period  Annual Base
Rent:   Monthly
Installment:  October 1, 2012 through March 31, 2013  $635,004.00   $52,917.00 
April 1, 2013 through March 31, 2014  $635,004.00   $52,917.00 

 

4.The following sentence shall be added at the end of Section 6.2 of the Lease,
“Security Deposit.”,

 

“Notwithstanding anything to the contrary contained in this Lease, any letter of
credit provided by Tenant in place of a cash deposit shall expire no sooner than
60 days following the later to occur of the Term Expiration Date or the date
Tenant has vacated the Premises in accordance with all applicable terms and
conditions of the Lease.” Within 30 days of execution of this Amendment, Tenant
shall provide and an amendment to the existing letter of credit or a replacement
letter of credit providing for a final expiration date no sooner than as proved
for in the immediately preceding sentence.

 

 

 

 

Page 2

 

5.Tenant and Landlord each represent and warrant to each other that, with
respect to this Amendment, neither party has directly or indirectly dealt with
any broker other than McPherson Corporation to which Landlord agrees to pay a
fee of $36,000.00. Tenant and Landlord each agree to save harmless and indemnify
the other against any claims for a commission or other fee by any other broker,
person or firm with whom the indemnifying party has dealt in connection with
this Amendment.

 

6.Except as herein amended, all terms, conditions, covenants, agreements and
provisions of the Lease shall remain in full force and effect and are hereby
ratified and confirmed.

 

7.This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Landlord and Tenant each warrant to the other that the person or
persons executing this Amendment on its behalf has or have authority to do so
and that such execution has fully obligated and bound such party to all terms
and provisions of this Amendment.

 

IN WITNESS WHEREOF the parties have hereunto set their hands and seals on the
day and year first written above.

 

FOURTH AVENUE LLC   NEUROMETRIX, INC.         BY: COMMONWEALTH DEVELOPMENT LLC,
MANAGER           By /s/ Thomas T. Higgins     Name:   Thomas T. Higgins By /s/
James A. Magliozzi   Title: CFO, duly authorized James A. Magliozzi, Manager    
           

 

 

 